Rttgg, C. J.
The undisputed evidence showed that on a May afternoon the defendant entertained at his summer cottage two women and two men as his guests. The women urged him to take them out in Ms automobile, but he did not want them to go and during most of the afternoon refused to yield to their request. They “kept teasing” him and did “quite a little coaxing” and finally he said in substance: “ Well, you can go if you want to, but don’t be gone very long;” at the same time taMng from Ms pocket and throwing down the key with wMch to unlock the switch of Ms automobile. A man named Thompson was one of the guests. He had been employed by the firm of wMch the defendant was a member until a day or two before the occasion in question, and held a chauffeur’s license and knew how to operate the defendant’s automobile. The defendant testified that he produced the keys and, throwing them down, said: "There, go on and go, — but I don’t want you to go at that;” that he supposed he knew that Thompson was going to drive the car and thought he would "drive those girls around a little way and bring them back.” He demed that Thompson went on any mission of Ms or was sent by Mm to take the women out for a ride. The key was used and Thompson prepared the automobile, wMch was near by, for starting and in the defendant’s presence drove off on a pleasure ride with the women. There was ample evidence of carelessness on the part of Thompson in driving the car, whereby injury to the plaintiff resulted.
If the defendant merely lent Ms automobile to Thompson or the women for their own pleasure or business, or permitted them to use it for a purpose in wMch he had no interest, plainly he could not be held answerable for any injury resulting from carelessness in its operation. Herlihy v. Smith, 116 Mass. 265. The defendant *162can be held liable only on the ground that there was" sufficient evidence to support a finding that Thompson was acting as the defendant’s agent at the time. Although the case is close to the line, there are circumstances enough to require the submission of that question to the jury. The women were the guests of the defendant at his house by his invitation for a week-end party. He yielded to their importunities, addressed directly to him, that they should be given a ride. There was evidence that the relation of host and guest did not end with their departure, for it might have been found that the defendant’s parting admonition to them was that they should return soon. His consent to the use of the car was based, not on anything said by Thompson, but it is manifest that he knew that the car could be driven only by Thompson, whom he knew to be licensed therefor and who had been in the employ of his firm until within a day or two. His conduct in delivering the key, by which alone the automobile could be started, under all the circumstances disclosed would support a finding that, notwithstanding his protestations of reluctance and without express authority, the defendant nevertheless impliedly empowered Thompson as his representative to take his car for the purpose of gratifying the desires of his women guests for an automobile ride. Bourne v. Whitman, 209 Mass. 155, 173.

Exceptions overruled.